Title: To James Madison from Henry Sparks Jr., 18 July 1804 (Abstract)
From: Sparks, Henry, Jr.
To: Madison, James


18 July 1804, Philadelphia. “Having just returned from a Voyage which I was induced to undertake for the purpose of Settling some of my Business; I beg leave to Communicate my Suspicion that a practice exists, of Adopted Citizens’ procuring passes from your Office, and lending the Same to those who are not Citizens, and thus by assuming the Name of the lender, of course pass for Citizens of the U.S.
“I conceive it to be my duty thus to Communicate the above Suspicion, and to beg that you will excuse the liberty I have taken in writing you.”
